309 F.2d 680
James R. HOFFA and Robert E. McCarthy, Jr., Appellants,v.UNITED STATES of America, Appellee.
No. 19581.
United States Court of Appeals Fifth Circuit.
June 1, 1962, Rehearing Denied July 12, 1962.

Charles E. Davis, Orlando, Fla., O. b. Cline, Jr., Miami, Fla., for appellants.
James T. Dowd, Marie L. McCann, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
It appearing that this appeal is from orders of the United States District Court for the Southern District of Florida granting motions by the Government to quash subpoenas duces tecum and ad testificandum, and it appearing that such orders are not 'final decisions' within the contemplation of Title 28 U.S.Code 1291.


2
IT IS NOW ORDERED that the motion of the United States to dismiss the within appeal is hereby granted and the appeal is dismissed.


3
PETITION FOR REHEARING AND ALTERNATIVELY, A MOTION TO STAY ISSUANCE OF MANDATE


4
The petition for rehearing is hereby denied.


5
The alternative motion for a stay of the issuance of the mandate is also denied.